DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the head” on the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (USPAPN 2015/0379716).
Regarding claim 22, Peng discloses:
a distance sensor is configured to detect a distance between the head of a user and the electronic screen of the device (see para [97] and [107]-[110] and fig 8, determining a distance between eyes of a user and a screen of a device);
a control circuitry configured to control the distance sensor (see fig 8);
a processing circuitry configured to perform a comparison between a calibration distance and the detected distance (see para [99], [111], and fig 8, comparing a safe distance and the determined distance),
wherein the calibration distance is previously defined by the user by placing the screen at a distance of user’s choosing from the head (see para [101], the safe distance is predetermined by manually placing the screen of the device at a distance comfortable for the user),
wherein the processing circuitry is further configured to cooperate with the control circuitry to notify the user of an inadequate distance to the screen according to the 
Regarding claim 23, Peng further discloses wherein the distance sensor comprises: an image sensor; an inductive sensor; a capacitive sensor; a photoelectric sensor; an optoelectronic sensor; a magnetic sensor; a sonic sensors; or any combination thereof (see para [95], the device including a camera).
Regarding claim 24, Peng further discloses:
wherein the distance sensor is comprised in a camera controlled by the control circuitry to capture an image comprising at least a part of the head of the user (see para [95], [107], and fig 8, capturing an image comprising the eyes of the user by a camera fo the device) and
wherein the processing circuitry is configured to determine a number of pixels in the image corresponding to said part of the head and to establish a relationship with distance (see para [94]-[98], [110], and fig 8, counting a number of pixels between the eyes of the user and establishing a relationship between the number of pixels and distances of the eyes to the screen).
Regarding claim 28, Peng further discloses wherein the device is one of the following: a mobile phone; 5CLM-1210 a tablet; a smart television; a personal digital assistant; a laptop computer; a desktop computer; a stand-alone camera; a game console; a video-recorder (see para [113], the device may be a cell phone).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Kim et al. (USPAPN 2013/0286164).
	Regarding claim 25, Peng discloses everything claimed as applied above (see rejection of claim 24), however, does not disclose an additional camera for stereoscopic distance determination.
	In a similar field of endeavor of determining a distance between eyes of a user to a display device, Kim discloses an additional camera for stereoscopic distance determination (see para [44], a camera 131 of a handheld device capturing an image comprising eyes of a user for determining a distance between the eyes to the handheld device, while providing additional stereo cameras 111 and 121 for determining a stereoscopic distance).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Peng with Kim, and provide a camera for capturing an image of eyes of a user to determine a distance between the eyes to a screen of a device, as disclosed by Peng, and provide additional stereo cameras for stereo distance determination, as disclosed by Kim, for the purpose of accurately measuring positions of the eyes of the user (see Kim para [78]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Coley et al. (USPAPN 2004/0239517).
Regarding claim 26, Peng discloses everything claimed as applied above (see rejection of claim 22), however, does not disclose wherein the control circuitry is configured to modulate a notification of an inadequate distance the user based on a ratio between the detected distance and the calibration distance.
In a similar field of endeavor of determining a distance between eyes of a user to a display device, Lai discloses wherein the control circuitry is configured to modulate a notification of an inadequate distance the user based on a ratio between the detected distance and the calibration distance (see para [37] and [39], comparing a determined distance of a user to a safe distance and increasing a volume of a warning given to the user if the determined distance is continuously smaller than the safe distance, which, based on mere mathematical manipulation, is equivalent to increasing a volume of a warning given to the user if a ratio of the determined distance to the safe distance is continuously smaller than 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Peng with Coley, and provide a warning when a determined distance of a user to a screen is smaller than a safe distance, as disclosed by Peng, and modifying said warning if the determined distance of the user remains smaller than the safe distance, as disclosed by Coley, for the purpose of achieving a desired warning of a supervisory user (see Coley para [14]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Donato (USPN 7,315,334).
Regarding claim 27, Peng further discloses{00186737 }5CLM-1210 a storage configured to store user information comprising the calibration distance (see para [101], the safe distance is retrieved, therefore, is inherently stored).
	However, Peng does not disclose: a storage configured to store user information comprising the detected distance; and a communication circuitry configured to transmit the stored information to a network.
	In a similar field of endeavor of determining a distance between eyes of a user to a display device, Donato discloses:
a storage configured to store user information comprising the detected distance (see col 3 lines 34-37 and col 4 line 53 through col 5 line 10, a processor counting and storing an accumulation of a number of times a measured distance of a user is smaller than a safe distance for accumulation, and storing corresponding trigger signals); and
a communication circuitry configured to transmit the stored information to a network (see col 5 lines 11-28, selecting and transmitting an appropriate trigger signal to a slave unit).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Peng with Donato, and provide a warning when a determined distance of a user to a screen is smaller than a safe distance, as disclosed by Peng, wherein information regarding the number of times the determined distance of the user is smaller than the safe distance is stored for accumulation along with corresponding trigger signals, wherein an appropriate trigger .

Allowable Subject Matter
Claims 17-21 and 29 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, Zaitsev et al. (USPAPN 2016/0337598) discloses:
detecting a distance between the head of a user and the electronic screen of the device (see para [50], detecting a distance of a user from a device as 1.5ft),
regardless of the location of the eyes of the user (see para [48], using features of the user’s head),
based on a calibration distance and a ratio (see para [48]-[50], based on a calibration distance (i.e., 0.5ft) and a ratio (750pixels / 250pixels)),
wherein the calibration distance is previously defined by the user by placing the screen at a distance of user's choosing from the head (see para [48]-[50], detecting the calibration distance (i.e., 0.5ft) by placing the device at distances (i.e., 1ft and 2ft) from the user’s head);
wherein the ratio is obtained from measuring a number of pixels in a user's head in an image and a number of pixels measured in an image at the calibration distance (see para [48]-[50], the ratio (i.e., 750 pixels / 250 pixels) is obtained by measuring pixel widths in an image (750pixels) and measuring pixel widths at calibration distance (i.e., 500pixels and 1000pixels)).


Response to Arguments
The applicant’s arguments are regarding amended claim 17. In view of the applicant’s arguments and the amendments, claim 17 has been allowed.
However, claim 22, another independent claim, has not been amended to include the subject matter of claim 17. Furthermore, no separate arguments have been provided by the applicant regarding claim 22, therefore, the rejection of claim 22 is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levy et al. (USPAPN 2011/0249136) para [30], Kimmel (USPAPN 2015/0213702) para [134]-[135], and Alberts et al. (USPAPN 2009/0141147) para [36] all disclose calculating a distance between a camera and a subject by correlating a number of pixels of the head in an image captured by the camera to a known head size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668